ON MOTION TO FILE BRIEFS AND APPENDICES UNDER SEAL

SUAREZ, J.
Gulliver Schools, Inc. and School Management Systems, Inc.’s Amended Motion to File Briefs and Appendices Under Seal is facially insufficient. We. therefore deny the motion without prejudice to file a motion to seal that complies with the test for sealing of court proceedings and records set forth in Barron v. Fla. Freedom Newspapers, 531 So.2d 113 (Fla.1988). See Fla. R.J. Admin. 2.420; BDO Seidman, LLP v. Banco Espirito Santo Int% Ltd., — So.3d — (Fla. 3d DCA 2009).